Citation Nr: 1749546	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of cold weather injury to the bilateral feet.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, including major depressive disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypercholesterolemia.

7.  Entitlement to service connection for fatty liver.

8.  Entitlement to service connection for hematuria.

9.  Entitlement to service connection for chest pains.

10.  Entitlement to service connection for a brain disorder.

11.  Entitlement to service connection for seizures.

12.  Entitlement to service connection for migraine headaches.

13.  Entitlement to an effective date earlier than February 22, 2008, for the grant of service connection for right L5-S1 hemilaminectomy; microdiscectomy residuals; moderate degenerative changes of the lumbar spine (low back disability).

14.  Entitlement to an initial disability rating greater than 10 percent for service-connected low back disability prior to November 27, 2012, and greater than 20 percent thereafter.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from February 1976 to February 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008, June 2009, and December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

A TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the issue of unemployability has been raised by the record, the issue of entitlement to a TDIU is before the Board as set forth above.

The issues of service connection for a brain disorder, seizures, and migraine headaches; an increased disability rating for the service-connected low back disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence received in May 2017, prior to the promulgation of a decision, the Veteran's representative indicated that he elected to withdraw the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of cold weather injury to the bilateral feet; and the issues of entitlement to service connection for hemorrhoids, tinea pedis, hypertension, hypercholesterolemia, fatty liver, hematuria, and chest pains.

2.  Service connection for a psychiatric disorder was denied by the RO in unappealed decisions dated in November 2002 and July 2003.

3.  Evidence submitted since the July 2003 decision denying service connection for a psychiatric disorder relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

4.  Resolving all doubt in the Veteran's favor, major depressive disorder is manifested secondary to service-connected disability.

5.  VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim for service connection for a low back disability following the last final RO decision in July 2008 but prior to February 22, 2008.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of cold weather injury to the bilateral feet have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for hemorrhoids have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for tinea pedis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for hypercholesterolemia have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for hematuria have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for fatty liver have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the appeal by the Veteran as to the issue of service connection for chest pains have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The RO's July 2003 decision that denied the claim of service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

10.  New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, including major depressive disorder, to include as secondary to a service-connected disability, is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2016). 

11.  The criteria for entitlement to service connection for major depressive disorder, as secondary to service-connected disability, are met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

12.  The criteria for an effective date prior to February 22, 2008, for the grant of service connection for a low back disability are not met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.  In correspondence received in May 2017, prior to the promulgation of a decision, the Veteran's representative indicated that he elected to withdraw the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of cold weather injury to the bilateral feet; and the issues of entitlement to service connection for hemorrhoids, tinea pedis, hypertension, hypercholesterolemia, fatty liver, hematuria, and chest pains.  As there remains no allegation of error of fact or law for appellate consideration with respect to each claim, the Board does not have appellate jurisdiction to review the respective claims.  38 U.S.C.A. § 7105.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2005 and March 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

With regard to the issue involving an earlier effective date, the claims arises from an appeal of the effective date assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required for "downstream issues" and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Psychiatric Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to prevail on the issue of service connection for any particular disability, 
 there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the  medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has asserted that he is entitled to service connection for a psychiatric disorder, diagnosed as major depressive disorder, as a result of his period of active service, to specifically include as secondary to symptoms associated with his service-connected disabilities.  

Service connection was denied by the RO in November 2002 and July 2003.  The Veteran did not appeal the July 2003 decision, therefore, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously 
 submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the July 2003 decision, the evidence of record included the Veteran's service treatment records and private outpatient treatment records.  The Veteran's service treatment records had shown that in his November 1975 entrance report of medical history, he indicated that he had never had nervous trouble of any sort.  In the January 1979 separation report of medical history, the Veteran indicated that he had experienced nervous trouble of any sort and frequent trouble sleeping.  The examiner did not elaborate further.  The private outpatient treatment records, also, did not show that the Veteran had a psychiatric disorder related to his period of active service.  
The RO denied the Veteran's claim in November 2002 and July 2003, finding that there was no evidence of a nervous condition in service and no evidence of such current disability that was manifested as a result of active service.

Evidence added to the record since the final July 2003 decision includes several lay statements from family members and friends of the Veteran suggesting that he did not have any psychiatric disorder prior to service, but that he had demonstrated such symptoms thereafter.  Additionally, a private medical record from M. E. Figueroa, M.D., dated in April 2009, shows a diagnosis of major depression with psychotic features, noting that the Veteran had many troubles prior to discharge from service.  

A private Psychological Assessment Report from L. Cortez-Ruiz, M.D., dated in November 2011 showed that it was at least as likely as not that the Veteran's current mental disorder was the result of active service.

A VA examination report dated in November 2012 revealed a diagnosis of recurrent major depressive disorder with psychotic features.  The examiner concluded that the current mental condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner explained that other than at separation, there was no indication of symptoms associated with a psychiatric disorder during service or for many years thereafter.

A private medical record from E. J. Grasmann, D.O., dated in September 2015, shows that the Veteran's major depressive disorder was said to be at least as likely as not related to chronic pain associated with his service-connected medical condition.  Dr. Grasmann explained that the Veteran's symptoms began in service in conjunction with the onset of back symptoms for which service-connection has been established.  Dr. Grasmann also suggested that the findings of the November 2012 VA examiner were inconsistent with the facts of this case.

The Board finds that the statements of the Veteran and those that provided lay evidence, coupled with the medical opinions set forth above received since the July 2003 RO decision, each constitute new and material evidence, as they were not previously of record when the prior decision was made and demonstrate that the Veteran's major depressive disorder was the result of service or the service-connected low back disability.  

Accordingly, the claim of service connection for a psychiatric disorder, to specifically include major depressive disorder, as secondary to a service-connected disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

Having reopened the Veteran's claim, the Board finds that the medical evidence of record is at the very least in equipoise, and therefore, service connection is warranted.  In this regard, while the November 2012 VA examination report did not relate the major depressive disorder to active service, the November 2011 opinion from Dr. Cortez-Ruiz did.  Moreover, the November 2012 VA examiner did not address whether the current major depressive disorder was secondary to a service-connected disability.  The Board finds probative the opinion of Dr. Grasmann that specifically established that the major depressive disorder had onset in service secondary to the service-connected low back disability.  At the very least, the Board finds that the evidence of record is in equipoise regarding whether the Veteran's service-connected low back disability resulted in the eventual onset of major depressive disorder.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, service connection for major depressive disorder is warranted on a secondary basis.  38 C.F.R. § 3.310.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for major depressive disorder is granted. 

Effective Date for the Grant of Service Connection for Low Back Disability

The Veteran contends that he is entitled to an effective date prior to February 22, 2008, for the grant of service connection for his low back disability. 

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. §  3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. §  3.400.  The provisions of 38 C.F.R. § 3.400 (b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year after separation from service. 

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance, and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the prior regulations, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

In the instant case, the Veteran initially filed a claim for service connection in February 1979.  Service connection was denied by the RO in May 1979, and the Veteran did not appeal that decision, thus, it became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  The filed a claim to reopen in September 2002; and service connection was denied by the RO in November 2002 and July 2003.  Following the issuance of the July 2003 rating decision, there is no evidence received within one year which relates to the low back disability.  As the Veteran did not appeal that decision, it became final.

On February 22, 2008, the RO received a petition to reopen the previously denied claim of service connection for a low back disability.  Service connection was ultimately established in December 2012, rated at 10 percent disabling, effective as of February 22, 2008.

Based on the above, the Board finds that entitlement to an earlier effective date for the establishment of service connection is not warranted.  In this regard, following the final denial by the RO in July 2003, the Veteran did not file a claim addressing the low back until February 2008.  There was no indication that the Veteran intended to file a petition to reopen the previously denied claim of service connection for the low back disability until he did so in February 2008.  Thus, the effective date shall be the later of the date such claim of service connection was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816 (2). 

The Board recognizes that the Veteran may have been experiencing symptoms associated with his low back disability prior to February 2008.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

In conclusion, while the Board acknowledges the Veteran's belief that an earlier effective date is warranted, the Board is precluded by statute and regulation from assigning an effective date prior to February 22, 2008, for the grant of service connection for a low back disability.  As the preponderance of the evidence is against entitlement to an earlier effective, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of cold weather injury to the bilateral feet is dismissed.

The appeal as to the issue of service connection for hemorrhoids is dismissed.

The appeal as to the issue of service connection for tinea pedis is dismissed.

The appeal as to the issue of service connection for hypertension is dismissed.

The appeal as to the issue of service connection for hypercholesterolemia is dismissed.

The appeal as to the issue of service connection for hematuria is dismissed.

The appeal as to the issue of service connection for fatty liver is dismissed.

The appeal as to the issue of service connection for chest pain is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, including major depressive disorder, to include as secondary to a service-connected disability, is reopened.

Service connection for major depressive disorder is granted.

An effective date earlier than February 22, 2008, for the grant of service connection for right L5-S1 hemilaminectomy; microdiscectomy residuals; moderate degenerative changes of the lumbar spine, is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a brain disorder, seizures, and migraine headaches; an increased disability rating for the service-connected low back disability; and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

With regard to the issue of service connection for a brain disorder, seizures, and migraine headaches, service treatment records showed that that Veteran reported a history of a head injury in November 1975, prior to entry into active service.  Service treatment records are silent for complaints or treatment for a head injury, seizures, or migraine headaches.  However, the Veteran's January 1979 report of medical history shows that he did indicate having experienced frequent or severe headaches and head injury.  Following service, VA outpatient treatment records show that the Veteran sustained a second head injury in 2000.  

In light of the lay evidence in support of his claim, the Board finds that a VA examination of the Veteran should be obtained so as to determine the precise nature and etiology of the asserted brain disorder, seizures, and migraine headaches.  In this regard, an opinion should be obtained as to whether the Veteran currently has the asserted disabilities, and if so, whether it is at least as likely as not that any such disorder was incurred in or aggravated by active service; if any such disorder did not have onset in service, whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, whether the disorder was a disease or a congenital defect; if a congenital defect, whether a superimposed disability became manifested in service and, if so, whether it was at least as likely as not that the superimposed disability developed in service or was otherwise causally related to service; and, if not a congenital defect, whether clear and unmistakable evidence supported finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the issue of an increased disability rating for the service-connected 
low back disability, in June 2017, the Veteran's representative submitted additional radiological findings suggesting that the Veteran's low back disability had increased in severity.  A review of the Veteran's claims file reveals that the Veteran has not undergone a VA examination to assess the severity of his disability since November 2012.  As such, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, the Veteran's disability is currently rated under Diagnostic Code 5243 which falls under the Schedule of Ratings for the Musculoskeletal System.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) clarified that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, in rating the severity of such disability, VA must determine the overall functional impairment due to these factors.  Consequently, a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination with an appropriate physician in order to determine the precise nature and etiology of his asserted brain disorder, seizures, and migraine headaches.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

Following review of the entire claims file and examination of the Veteran, the examiner is requested to address each of the following:

(a)  Please clarify whether the Veteran has a brain disorder, seizures, and/or migraine headaches.

(b)  If the Veteran has a brain disorder, seizures, and/or migraine headaches, indicate whether or not any is a congenital or developmental disorder, and if so, whether it is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990)].

(c)  If any is a congenital or developmental defect, please opine whether it is at least as likely as not that there was a superimposed injury or disease in service that resulted in additional disability.

(d)  If any is a congenital or developmental disease or is not a congenital or developmental disorder, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such diagnosis existed prior to active service.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing diagnosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress.

(e)  If the examiner renders unfavorable opinions with respect to remand paragraphs (b),(c), or (d), state whether it is at least as likely as not that the diagnosed brain disorder, seizures, and/or migraine headaches had onset in service, or is otherwise related to service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for a brain disorder, seizures, and/or migraine headaches during service in the Veteran's claim file cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and severity of his service-connected low back disability.  The claims file should be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

Any range of motion testing should be conducted in both active and passive range of motion, as well as in weight bearing and non-weight bearing conditions.

The examiner should inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner should comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's spine;

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period; and 

(d) Whether there are any associated neurological deformities associated with the service-connected lumbar spine disorder, to specifically include any radiculopathy or neuropathy of the lower extremities, and any associated bladder or bowel impairment.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The examiner should also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the disabilities, if any, on his employment and activities of daily life.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


